               Case 2:20-cv-00756-RSM Document 7 Filed 07/29/20 Page 1 of 3



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   DAVID CHARLES MAIER,

 9                               Plaintiff,                 CASE NO. C20-756RSM

10           v.                                             ORDER OF DISMISSAL

11   ROBB ROBLE, ET AL.,

12                               Defendants.

13
            This matter comes before the Court on the Report and Recommendation (“R & R”) of the
14
     Honorable Brian A. Tsuchida, United States Magistrate Judge. Dkt. #12. No objections to the
15
     R & R were filed.      For the reasons set forth below, this Court ADOPTS the Report and
16
     Recommendation and DISMISSES this case for failure to pay the filing fee.
17
            On May 16, 2020, Plaintiff, proceeding pro se, submitted a 42 U.S.C. § 1983 civil rights
18
     complaint and deficient application to proceed in forma pauperis (“IFP”). Dkt. #1. The Clerk of
19
     Court directed Plaintiff by letter dated May 20, 2020, to either pay the $400.00 filing fee or submit
20
     a sufficient application to proceed IFP. Dkt. #2. On June 1, 2020, the Clerk’s letter was returned
21
     to the Court as “undeliverable.” Dkt. #4. Judge Tsuchida issued an R & R dated June 22, 2020
22
     recommending that this action be dismissed without prejudice for failure to pay the filing fee
23
     pursuant to 27 U.S.C. § 1914. Petitioner has failed to file any objections to the R & R. The Court’s


     ORDER OF DISMISSAL - 1
               Case 2:20-cv-00756-RSM Document 7 Filed 07/29/20 Page 2 of 3



 1   docket reflects that Petitioner did not receive a copy of the R & R, but also that Petitioner did not

 2   file a notice of change of address such that a copy could be provided. Dkt. #6.

 3          A district court has jurisdiction to review a Magistrate Judge’s report and recommendation

 4   on dispositive matters. See Fed. R. Civ. P. 72(b). “The district judge must determine de novo any

 5   part of the magistrate judge’s disposition that has been properly objected to.” Id. “A judge of the

 6   court may accept, reject, or modify, in whole or in part, the findings or recommendations made

 7   by the magistrate judge.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule 72(b)

 8   of the Civil Rules state: “When no timely objection is filed, the court need only satisfy itself that

 9   there is no clear error on the face of the record in order to accept the recommendation” of a

10   magistrate judge. Fed. R. Civ. P. 72(b) Advisory Committee’s Note to 1983 Amendment.

11          The Court is aware that Petitioner did not receive a copy of the R & R and therefore has

12   not evaluated Judge Tsuchida’s recommendations. However, Petitioner was required to file a

13   notice of change of address to keep the Court and opposing parties advised as to his current address.

14   Local Rules W.D. Wash. LCR 41(b)(2). The Court’s docket reflects that the R & R was mailed to

15   Petitioner on or around June 22, 2020. Dkt. #5. Petitioner’s copy of this R & R was returned to

16   the Court as undeliverable mail on July 2, 2020. Dkt. #6.

17          In an abundance of caution, the Court gave Petitioner two weeks past the noting date of the

18   R & R file the requisite notice of change of address. Having reviewed the Application to Proceed

19   IFP and the R & R, the Court finds no clear error in the R & R’s recommendation to dismiss for

20   failure to pay the filing fee pursuant to 27 U.S.C. § 1914. For this reason, the Court sees no reason

21   to delay disposition of the R & R. See Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (where

22   petitioner failed to file notice of change of address, an order to show cause why dismissal is not

23   warranted “would only find itself taking a round trip tour through the United States mail.”).




     ORDER OF DISMISSAL - 2
                 Case 2:20-cv-00756-RSM Document 7 Filed 07/29/20 Page 3 of 3



 1         Accordingly, the Court finds and ORDERS:

 2         (1)      The Court ADOPTS the Report and Recommendation, Dkt. #5.

 3         (2)      This case is DISMISSED without prejudice.

 4         (3)      The Clerk is directed to send copies of this Order to the parties and to Judge

 5   Tsuchida.

 6

 7         Dated this 29th day of July, 2020.

 8

 9

10                                                A
                                                  RICARDO S. MARTINEZ
11                                                CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 3
